Citation Nr: 1453336	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-16 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right shoulder SLAP tear and repair with resulting instability (previously rated as postoperative decompression for subacrominal impingement) ("shoulder disability") for the period of April 1, 2009 to June 19, 2014.  

2.  Entitlement to a rating in excess of 20 percent for the period of June 20, 2014 to the present for right shoulder SLAP tear and repair with resulting instability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from May 1992 to May 1996 and from July 1996 to November 2002.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This claim was previously before the Board in March 2014, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining a medical opinion and updated records.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  

In August 2014, the RO reevaluated the Veteran's claim after completion of the requested development on remand.  As result, the Veteran's claim was recharacterized, as reflected above, and the Veteran's evaluation was increased to 20 percent disabling with an effective date of June 20, 2014.  

Further, as the Veteran's initial appeal was for a higher initial rating this issue is still before the Board.  Additionally, as the Veteran did not receive the highest possible evaluation for his right shoulder disability, the Board will evaluate the Veteran's claim to determine whether the Veteran is entitled to a higher evaluation for this right shoulder disability for the period on appeal.  

The Veteran was granted a 100% evaluation for the period of February 10, 2009 to April 1, 2009.  Since the Veteran's has received the highest possible evaluation during this period, this period will not be included in the evaluation for a higher rating.  

On the Veteran's VA-Form 9, he requested a hearing before the Board.  The Veteran was scheduled for a Board hearing in September 2013, but he canceled the request in July 2013 and did not indicate any desire to reschedule.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.74(d) (2014).  


FINDINGS OF FACT

1.  For the period of April 1, 2009 to May 19, 2014, the Veteran's right shoulder disability is manifested by instability, limitation of motion, functional loss and impairment.  There is no evidence of recurrent dislocations, moderate deformity, limitation of motion to shoulder level, or ankylosis of the scapulohumeral articulation during this period.  

2.  For the period of May 19, 2014 to the present, the Veteran's right shoulder disability is manifested by instability, limitation of motion, functional loss, impairment and infrequent dislocations.  There is no evidence of marked deformity of the humerus, frequent dislocations, limitation of motion midway between side and shoulder level or ankylosis of the scapulohumeral articulation during this period.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for a right shoulder disability have not been met for the period of April 1, 2009 to May 19, 2014.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.56, 4.71a, Diagnostic Code 5202 (2014).

2.  The criteria for an evaluation in excess of 20 percent for a right shoulder disability have not been met for the period of May 20, 2014 to the present.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.56, 4.71a, Diagnostic Code 5202 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

The Veteran seeks an increased evaluation for his right shoulder.  By way of history, service connection for postoperative decompression right shoulder for subacromial impingment was granted in a September 2009 rating decision.  That rating decision assigned a temporary total evaluation of 100 percent for the period from February 10, 2009 until March 31, 2009.  A 10 percent evaluation was assigned effective April 1, 2009.  The Veteran disagreed with the 10 percent evaluation and this appeal followed.  During the pendency of the appeal, the RO clearly granted an increased 20 percent evaluation in an August 2014 rating decision.  This rating decision explained that the 20 percent evaluation was assigned from "June 20, 2014, the date of your subjective statement indicating a worsening along with a collaboration from the VA examination dated, May 20, 2014."  

As an initial matter, a review of the record does not reflect a June 20, 2014 subjective statement.  Significantly, however, the August 2014 rating decision clearly granted an increased evaluation based on findings from the May 20, 2014 VA examination.  Accordingly, the Board will assign the 20 percent evaluation from the date of the VA examination (as it appears the RO intended to do) and has considered the questions of 1) an evaluation in excess of 10 percent for the period from April 1, 2009 until May 19, 2014 and 2) an evaluation in excess of 20 percent for the period beginning May 20, 2014.  

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons and bases for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378 (Fed. Cir. 2000).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; see Gilbert v. Derwinski, 1 Vet App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the appellant.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exist which does not satisfactorily prove or disprove the claim.  See U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2012).  

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of the two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of the two ratings apply under a particular Diagnostic Code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case here, the entire history of the disability must be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has reviewed all evidence of record, as required; however, the more critical evidence consists of the evidence generated during the appeal period.  The Board is required to not only to evaluate the medical evidence of record since the filing of the claim for an increased rating but also consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Fenderson, 12 Vet. App at 126-28; Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995), which involved a shoulder disability.

Disabilities and injuries of the shoulder are evaluated under Diagnostic Codes 5200, 5201, 5202 and 5203.  See 38 C.F.R. § 4.71(a).  The evidence establishes the Veteran is right-handed, so his right shoulder disability is rated for impairment of the major upper extremity.  

Motion of the shoulder/arm is measured based on the ability to move the arm from a position at the side of the body to a position over the head.  Both abduction and elevation (flexion) of the arm is from 0 degrees when the arm is straight down at the side of the body, to 90 degrees when the arm is straight out from the body at the shoulder level, to 180 degrees when the arm is straight up, by the head.  The ability to rotate the shoulder is from 0 degrees when the arm is at shoulder level, flexed at the elbow, with external rotation to 90 degrees moving the arm up towards the head and internal rotation to 90 degrees when moving the arm down towards the body.  38 C.F.R. § 4.71, Plate I.  
	
Diagnostic Code 5200 provides evaluations for ankylosis of the scapulohumeral articulation (major side).  A 30 percent evaluation is warranted for favorable ankylosis with abduction to 60 degrees and the ability to reach the mouth and head.  A 40 percent is warranted for intermediate ankylosis between favorable and unfavorable.  A 50 percent evaluation is warranted for unfavorable abduction limited to 25 degrees from the side. 

Diagnostic Code 5201 (major side) affords a 20 percent evaluation for limitation of the arm at the shoulder level, a 30 percent evaluation for limitation of the arm midway between the side and shoulder level, and 40 percent to 25 degrees from the side.  

Diagnostic Code 5202 provides evaluations for impairment of the humerus (major side).  An 80 percent evaluation is warranted for loss of humerus head (flail shoulder), 60 percent for nonunion of the humerus (false flail joint), and 50 percent for fibrous union of the humerus.  A 30 percent evaluation is warranted for recurrent dislocation at the scapulohumeral joint with frequent episodes and guarding of all arm movement and malunion of the shoulder and arm with marked deformity.  A 20 percent evaluation is warranted for recurrent dislocation at the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level or malunion of the shoulder and arm with moderate deformity.  

Diagnostic Code 5203 affords a 20 percent evaluation for impairment of the clavicle or scapula including dislocation or nonunion with loose movement.  A 10 percent evaluation is warranted for nonunion without loose movement or malunion. 

The Veteran's shoulder disability is rated under Diagnostic Code 5202-5299, pertaining to impairment of the humerus.  He asserts a higher rating is warranted.  In the selection of the code number assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the rating code number assigned to the injury disease itself.  If the rating is determined on the basis of residual conditions the rating code number appropriate to the residual condition will be added to the first rating code number, proceeded by a hyphen.  38 C.F.R. § 4.27 (2014).  The Veteran is rated under 5299 because there is no exact rating code for his specific injury.  

In order for the Veteran to receive a higher evaluation under diagnostic code 5200, there would need to be evidence of scapulohumeral ankylosis.  Alternatively, there would need to be evidence of limitation of the arm midway between side and shoulder under diagnostic code 5201.  Another possibility would be evidence of recurrent dislocation of the scapulohumeral joint with frequent episodes and guarding of all arm movements under diagnostic code 5202.  Lastly, if there was evidence of malunion of the humerus the Veteran could receive a higher rating under diagnostic code 5202.  There is no possibility for the Veteran to receive a higher rating under 5203 as the highest rating under this diagnostic code is 20 percent, and he does not have impairment of the clavicle or scapula.  

The Veteran has stated that the surgery on his shoulder has "totally ruined" his career.  That he is no longer able to do any type of "field work", any lifting, or different kinds of exercises.  See June 2012 VA-Form 9.  He also stated on his July 2010 notice of disagreement that he has on going pain, limitation of motion, loss of flexibility and mobility.  Further, that he could never pass the physical requirements needed to use a firearm or protect him or others.  Finally, that his future has been greatly affected.  

In August 2009, the Veteran was afforded a VA examination for his right shoulder disability.  At this examination, the Veteran stated that since leaving service he continued to have problems with his shoulders.  He explained that on February 3, 2009, he had a right subacromial decompression and repair of a labral tear.  The Veteran was receiving physical therapy three times a week.  He took Percocet four times a day for a combined shoulder, back and bilateral knee problems.  He was not using any type of sling or assistive device at the time of the examination.  Additionally, the Veteran has morphine for breakthrough pain, which he was taking about five times a week.  The Veteran did not experience any relief from the shoulder surgery; in fact, he states that the pain is worse than it was post-operatively.  The pain is aggravated by inclement weather and by using the cane when he walks.  

During this examination, the Veteran was able to disrobe, and pull a t-shirt over his head with minimal pain.  The right shoulder girdle showed no swelling or deformity.  The Veteran had 90 degrees of internal and external rotation of the right shoulder without pain.  He had 165 degrees of flexion and abduction of the right shoulder, limited by pain.  There was no change in range of motion due to pain, weakness, fatigue, or lack of endurance.  

In February 2012, the Veteran underwent a VA examination on his right shoulder.  He was diagnosed with a rotator cuff injury.  The examiner determined that the Veteran has flare-ups that affect the function of his shoulder.  The Veteran stated that he has constant pain; as well as flare ups that occur twice a week, last for hours and reach a pain scale of 9/10.  Upon examination, the right shoulder flexion was to 155 degrees with pain on motion beginning at 155 degrees.  The Veteran had right shoulder abduction to 90 degrees with pain on motion beginning at 90 degrees.  The Veteran was able to do repetitive testing with three repetitions, right shoulder flexion posttest was 150 degrees, and abduction was 140 degrees.  Localized tenderness and guarding the right shoulder were noted.  There was no evidence of ankyloses.  The Veteran's Hawkin's Impingment test was positive but the Lift-off Subscapularis test, his Empty-can test and external rotation/infraspinatus strength test were all negative.  There was a history of clicking and catching of the joint but no dislocations.  The crank apprehension and relocation test was positive.  The Veteran did not have evidence of an AC joint condition or any other impairment of the clavicle or scapula.  

An April 2012 addendum to the VA examination reported that the radiology report showed that there was no evidence of fracture or arthritic change or other bone abnormality; and there was no abnormal soft tissue calcification.  The radiologist determined that the examination was negative.  The examiner clarified that it was accurate that upon repetitive motion abduction actually increased.  The examiner stated in the addendum that it is possible that the joint "loosens up" with repetition.  The examiner explained that the range of motion after repetition likely represented the most accurate level of impairment.  

The Veteran asserted that his disability had worsened and as a result, he was afforded a VA examination for his shoulder disability in May 2014.  At this examination, the Veteran was diagnosed with right shoulder SLAP tear and repair with resulting instability.  At this examination, the Veteran did not report flare-ups that affect the function of the shoulder.  His right shoulder flexion was 90/180 degrees with pain on motion beginning at 60 degrees.  Right shoulder abduction was 100/180 degrees with pain on motion beginning at 80 degrees.  After repetitive testing time three, right shoulder flexion was 90 degrees and abduction was 100 degrees.  No change was objectively observed after repetitive testing.  The Veteran's functional loss or functional impairment was manifested by less movement than normal, weakened movement, pain on movement and swelling.  There was evidence of localized tenderness or pain on palpation and guarding of the right shoulder.  Right shoulder abduction strength and forward flexion was a 4/5.  The Veteran did not have any evidence of ankylosis of the glenohumeral articulation.  The Veteran's Hawkin's Impingement test and Lift-off Subscapularis test were both positive and his Empty-can test and external rotation/infraspinatus strength test were both normal.  

In frequent episodes of recurrent dislocation were reported at the examination.  Crank apprehension and relocation test were positive for the right shoulder.  The Veteran did not have AC joint condition or any other impairment of the clavicle or scapula.  Upon examination, no degenerative or traumatic arthritis was noted.  The only significant diagnostic finding was a probable SLAP tear on MRI from 2012.  

April 1, 2009 to May 19, 2014

For the period of April 1, 2009 to June 19, 2014, the Veteran's shoulder disability has been evaluated as 10 percent disabling.  There was no evidence of recurrent dislocations either frequently or infrequently.  There was no evidence of malunion of the humerus, or ankylosis.  The Board carefully considered the finding of pain on should abduction beginning at 90 degrees of abduction noted in the February 2012 VA examination, as that would be limitation to shoulder level.  However, repetitive testing on that same day resulted in abduction to 140 degrees.  Furthermore the April 2012 addendum explained that the motion on abduction did increase with use and while unusual it was possible the joint "loosened up" with use.  The examiner clearly indicated the findings after repetitive motion most accurately depicted the Veteran's functioning of the joint.  Furthermore, the Veteran's flexion of the shoulder has always exceeded shoulder level.  In other words, the record as a whole does not reflect the Veteran has limitation to shoulder level.  While the range of motion on abduction of the shoulder will be limited at first, further use and repetition results in flexion far greater than that of shoulder level.  Accordingly, an increased evaluation is not warranted.

The Board finds that a preponderance of the evidence is against the assignment of an increased evaluation in excess of 10 percent for the Veteran's right shoulder disability for the period of April 1, 2009 and May19, 2014, and the benefit of the doubt rule does not apply.  Therefore, the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

May 20, 2014 to the Present

For the period of May 20, 2014 to the present, the Veteran has been evaluated as having a shoulder disability that is 20 percent disabling.  The Board finds no evidence to warrant an increased evaluation during this period for the Veteran's right shoulder disability.  In this regard, there is no evidence that the Veteran has malunion of the humerus, frequent episodes of dislocations and guarding of all arm movements, limitation of motion to midway between side and shoulder level, or ankylosis of the scapulohumeral articulation.  The Veteran did have evidence of decreased range of motion, but not to the level that would warrant a 30 percent evaluation.  The Veteran did report at his May 2014 examination that he had a history of recurrent dislocation on an infrequent basis.  Considering his infrequent dislocations, limitation of motion, instability and pain the Veteran is entitled to a 20 percent but not more.  

As a final note, the Board has considered other potentially applicable diagnostic criteria that may result in a higher evaluation.  However, a higher evaluation is not warranted under any alternate Diagnostic Code at any point in the appeal period.  The Board finds that the Veteran would not qualify for a higher evaluation under diagnostic code 5200 because there is no evidence of scapulohumeral ankylosis.  The Veteran does not warrant a higher evaluation under diagnostic code 5201 because there is no evidence of limitation of motion to midway between side and shoulder.  Even though the Veteran had pain beginning at 60 degrees during his most recent examination, this does not reach the degree necessary for a 30 percent evaluation.  Lastly, diagnostic code 5202 is limited to an evaluation for impairment of the clavicle or scapula, which the Veteran does not have.  As such, a higher evaluation under Diagnostic Codes 5200, 5201 or 5203 is not warranted.  

The Board acknowledges the Veteran's contentions, supported by his lay statements that his right shoulder disability warrants a higher evaluation.  However, in determining the actual degree of disability, an objective examination with range of motion measurements is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected left shoulder disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993). 

The Board finds that a preponderance of the evidence is against the assignment of an increased evaluation in excess of 10 percent for the period of April 1, 2009 to May 19, 2014 and 20 percent for the Veteran's right shoulder disability for the period of May 20, 2014 to the present, and the benefit of the doubt rule does not apply.  Therefore, the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Additional Considerations 

In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra- schedular rating.  Id.

In the present case, the Veteran's symptoms are most analogous to impairment of the humerus manifested by infrequent dislocations, pain, limitation of motion and instability.  The currently assigned Diagnostic Code considers infrequent dislocations as well as pain and instability.  The Veteran does have limitation of motion of the shoulder, but as noted above, his limitation does not rise to the level a higher evaluation or make the rating criteria inadequate.  As the rating criteria adequately contemplates the Veteran's symptoms, the first step of Thun has not been met and referral for the assignment of an extraschedular disability rating is not warranted.

Further in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a veteran may be entitled to "consideration under 38 C.F.R. § 3.321(b) for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

In any event, VA provided the Veteran notice letters in August 2014, April 2014, March 2011, July 2009, June 2009, and February 2009 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his underlying claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All post-service VA and private treatment records and Social Security Administration records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2013). 

The Veteran was provided a VA examination in August 2009, February 2012, April 2012, and May 2014 for his right shoulder disability, which are all adequate for the purposes of determining the current severity of the Veteran's disabilities as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by an August 2014 supplemental statement of the case.

As noted above, the instant claim was most recently remanded in March 2014 for additional development, specifically obtaining authorizations for private medical records, a VA examination, and readjudicating the claim.  The Veteran's file was reevaluated and a new examination was provided in May 2014, which is adequate for the purpose of determining the Veteran's current severity.  The Veteran did not return the authorization and release forms required to obtain additional evidence from any private doctors that treat his shoulder disability.  As such, the Board has determined that there has been substantial compliance with the Board's previous remand, and adjudication of the instant claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for the period of April 1, 2014 to May 19, 2014 is denied. 

An evaluation of 20 percent is warranted from May 20, 2014. 

Entitlement to an evaluation in excess of 20 percent for the period of May 20, 2014 to the present is denied.  


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


